Citation Nr: 1821150	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to a rating higher than 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable rating prior to September 19, 2015, and to a rating higher than 10 percent thereafter, for right lower extremity radiculopathy.

3.  Entitlement to a compensable rating prior to September 19, 2015, and to a rating higher than 10 percent thereafter, for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Counsel


REMAND

The Veteran served on active duty from September 1983 to October 2003.

The case is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

The September 2012 rating decision continued a 10 percent rating for lumbar spine degenerative disc disease.  A November 2015 rating decision granted "service connection" for right and left lower extremity radiculopathy with a rating of 10 percent each, effective September 19, 2015.  The two radiculopathy rating issues were included as on appeal in a November 2015 supplemental statement of the case (SSOC).

Because the radiculopathy rating issues are essentially part and parcel of the lumbar spine rating claim, and as the rating do not commence from the earliest possible effective date stemming from the underlying claim for increase for the service-connected lumbar spine disability or constitute the highest possible rating for radiculopathy, the Board will take jurisdiction over the issues as characterized on the title page.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, Note 1 (evaluate any associated objective neurologic abnormalities...separately).   

The Board further notes that VA medical evidence has been associated with the claims file since the November 2015 SSOC.  While on remand, this evidence will be addressed by the RO.

In May 2011, August 2012, and September 2015, the Veteran underwent VA examination to assess his service-connected back disability.  However, those examinations were not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  Moreover, in January 2016, the Veteran's representative contended that the Veteran's lumbar spine and radiculopathy disabilities have worsened and are productive of "at least 3 to 5 back spasms a day," causing constant pain and requiring the Veteran to stop work and sit down.  There is also an indication of possibly associated bladder dysfunction.  See, e.g., VA medical record dated October 7, 2015.  This is different than prior examination findings/reports.  In accordance with 38 C.F.R. § 3.327(a), the Veteran should be reexamined.  

On remand, the claims file should be updated to include VA medical records dated after May 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Update the record to include all of the Veteran's VA medical records dated after May 2017.  

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected lumbar degenerative disc disease disability and associated radiculopathy of the lower extremities.

The examiner should report range of motion findings in degrees, on both active and passive range of motion testing, in weight bearing and nonweight-bearing circumstances, in the examination report.  

If there are flare-ups, and if the examination cannot reasonably be conducted during a flare-up, the examiner should estimate the functional loss, in degrees, during a flare.

Assess whether the Veteran's service connection lumbar spine disability is productive of any other objective neurologic abnormalities, such as bladder or bowel impairment.

If any of these assessments cannot be accomplished, it should be explained why.  

3.  Finally, readjudicate the appeal.  All of the evidence associated with the claims file after the November 2015 SSOC must be considered.  If any benefit sought remains denied, issue a new SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

